

AGREEMENT OF SALE


AGREEMENT OF SALE, made  December 31, 2008 between (Leeward Group, Inc., a
Delaware corporation and its wholly owned subsidiaries Sangamon Associates,
Inc., a New Jersey corporation, Flagship Insurance Agency, Inc., et al., having
an address at 414 County Street, New Bedford MA 02740 (“Purchaser”), and
Brady-Rogers Inc. a Rhode Island corporation, having an address at 1935 Elmwood
Avenue Warwick RI 02888 (“Seller”).


WITNESSETH


WHEREAS, Purchaser desires to acquire, and Seller desires to sell, the assets of
the business known as Brady-Rogers hereinafter specified, upon the terms and
conditions hereinafter set forth, and


NOW, THEREFORE, in consideration of the covenants and agreements hereafter set
forth, and other valuable consideration, the receipt and sufficiency of which
hereby are acknowledged, the parties hereto agree as follows:


1.           Agreement to Sell.  This is an asset purchase only and Purchaser is
not and will not assume any liabilities of the Seller other than those
explicitly stated in Exhibit I.  Seller agrees to sell, transfer and deliver to
Purchaser, and Purchaser agrees to purchase, upon the terms and conditions
hereinafter set forth, the following assets of the business known as
Brady-Rogers (collectively, the “Assets” or “Business Assets”):


(a)           The supplies, furniture, equipment, fixtures and improvements
described in Exhibit D herein and all similar items acquired or owned by the
business on or before the closing date as the same shall exist on the closing
date.


(b)           The entire book of business (including all books and records and
renewal rights) of all property and casualty and life, accident and health and
any other insurance business of the Seller thereof (the “Business”).


(c)           The goodwill of the business.


(d)           The trade name(s) associated with the business; all websites; as
well all telephone numbers and listings, as more fully described below at
section (9) and Exhibit G.
 
2.           Purchase Price.  The purchase price to be paid by Purchaser for the
Assets of the Business (as described in section “1”, supra) is Seven Hundred
Fifty Thousand and 00/100 Dollars ($750,000.00), this is based on 2 times a
minimum of Three Hundred Seventy Five Thousand and 00/100 Dollars ($375,000.00)
of commission revenue, payable as follows:


(a)(i)       One Hundred Twenty Five Thousand and 00/100 Dollars
($125,000.00)  to be paid to Seller at the time and place of closing; (ii)
Twenty Five Thousand Dollars and 00/100 Dollars ($25,000.00) to be paid on
December 31, 2009 or the One Year anniversary date of the closing of this
Agreement; and (iii) the balance of Six Hundred  Thousand Dollars and 00/100
($600,000.00) to be paid to Seller as follows:  a) Twenty Five Percent (25%) of
commissions received by the Buyer from insurance companies for which the
Business was placed for the next 12 months following the closing, paid
 
 
1

--------------------------------------------------------------------------------


 
quarterly commencing 90 days after the closing of this Agreement with the first
quarterly payment to be made April 15, 2009; b) Thirty Percent (30%) of
commissions received by the Buyer from the insurance companies for which the
Business was placed for the ensuing 36 months following the closing to be paid
quarterly commencing on April 15, 2010.  Final Payment, if any, of the balance
due to be paid on April 15, 2013, whereas the “Final Payment” is defined as the
difference between the amount due in 2(a)(iii) and the total amount of payments
made pursuant to 2(a)(iii), 2(b), 2(c), 2(d) and 2(e).


( b)          The Buyer further agrees to pay the Seller Fifty Percent (50%) of
the profit contingency income received from the book of Business acquired herein
during the Four year payout period, provided the Buyer receives any such profit
contingency income on the book of Business.


(c)           Security Interest In Receivables:  With respect to the periodic
quarterly payments owed by Purchaser to Seller as detailed in paragraph
“2(a)(iii)”, in the amount of Six Hundred Thousand Dollars and 00/100
($600,000.00), as collateral security for said stated obligations, Purchaser
grants the Seller a security interest on the Assets acquired herein subordinate
to any bank or financial institution.


(d)          Adjustments to Payout. Payments pursuant to Section 2(a)ii are
contingent upon the minimum commission revenue of the Assets acquired to be in
excess of Three Hundred Seventy Five Thousand Dollars 00/100 ($375,000.00) for
the most recent 12 month period of the payment.  In the event that the book of
Business is less than said amount, the payments will be reduced by 2 times the
difference of current twelve months and $375,000.00 and further divided by the
number of quarters remaining in the payout as per Section 2(a)(iii).


 (e)         Life Insurance  The Buyer will purchase a 5-year term life
insurance policy with a face amount of Five Hundred Thousand Dollars and 00/100
($500,000.00) on each individual (Jay Rogers and Merridythe Rogers).  Further,
these individuals will be named as contingent beneficiaries for the difference
between the policy face amount and the balance of the amount owed Seller
pursuant to Section 2(a)(iii).


3.           Acceptable Funds.  All money payable under this agreement, unless
otherwise specified, shall be paid either: (a) in cash, but not more than
$1,000.00 shall be paid in cash; (b) by good certified check of Purchaser, or
official check of any bank, savings bank, trust company, or savings and loan
association which is a member of the New York Clearing House, payable to the
direct order of Seller; (c) wire transfer or (d) as otherwise agreed to in
writing by the parties or their attorneys.


4.           The Closing.  The “closing” means the settlement of the obligations
of Seller and Purchaser to each other under this agreement, including the
payment of the purchase price to Seller as provided in Article 2 hereof and the
delivery of the closing documents provided for in Article 5 hereof.  The closing
shall be held at the offices of Seller at 10:00 a.m. on or about December 31,
2008 (the “closing date”).
 
 
2

--------------------------------------------------------------------------------




5.           Effective Date of Transfer of Business and Obligations, and Rights
to Commissions and other Business Income.  All of the Seller’s Assets conveyed
under the terms of this Agreement shall be transferred as of the closing
date.  With respect to those Assets consisting of commission income, fees, and
any other income streams earned by the Seller in the ordinary course of
operating the brokerage, said assets shall be conveyed pursuant to the following
procedures:


A.
For “agency bill” policies (which are defined as policies written by the
business/brokerage where premiums – including earned commission – are billed for
by and/or are collected directly by the business/brokerage), the policy
inception date will be deemed the day on which the policy was written, and
Purchaser shall be entitled to all agency bill commissions for policies (by
whomever written) with an inception date on or subsequent to the closing date.
For Agency billed policies, for which the Seller has received full payment of
its commission prior to the closing date, for a period of 120 days after closing
any cancellations in which commissions were paid to Seller shall be offset
against payment due as stated in section 2(a)(.iii).



B.
Purchaser shall be entitled to all commissions for “direct bill” policies (which
are defined as policies written by the business/brokerage where premiums –
including earned commissions – are billed for and/or are collected directly by
the insurance company with whom the policy was placed), or other positive
statement balances associated with direct bill Policies (by whomever written)
for all policies with an inception date on or subsequent to the Closing Date.



C.
Purchaser shall be entitled to all policy fees (including but not limited to all
copy fees, administrative fees, broker fees, specialty fees, MVR fees, etc.) for
all policies (by whomever written) that are received by Seller or Purchaser from
any person on or after the closing date.  If Purchaser becomes aware of any
commissions paid to Seller but otherwise owed to Purchaser as described above,
Purchaser may offset any amounts due Seller pursuant to paragraph 2(a)(iii), if
any, or Purchaser may demand reimbursement from Seller, in which case Seller
agrees to fully and promptly reimburse Purchaser.



D.
The Purchaser shall pay to the Seller the profit contingency bonus paid by
insurance companies for the Business produced in the calendar year 2008 with
those insurance companies that Seller was appointed with prior to the
acquisition.  Any and all such bonuses earned as a result of policies/risks
written by Seller prior to the Closing Date shall be the property of Seller and
payable to Seller by Purchaser if received by Purchaser after the Closing
Date.  In the event that the insurance company does not pay a bonus for business
written in 2008, the Purchaser shall have no further obligation to the Seller
for any profit contingency income on business bound prior to the acquisition.



E.
Seller shall be liable for all debts, premiums, claims, statement balances
incurred prior to the closing date, and other obligations incurred prior to the
closing date.  All account receivables for policies written prior to the closing
date shall remain the separate property of the Seller, although such account
receivables will be collected by Purchaser.  Purchaser will promptly remit
balances due Seller, provided that Seller pays all debts, premiums, claims,
statement balances  dated prior to the closing date, and other obligations
incurred prior to closing date.  Seller acknowledges that the value of the
assets sold pursuant to this Agreement might be diminished if Seller does not
promptly pay its obligations to Customers, Companies and/or other Persons for
agency related expenses, including without limitation, the net policy premiums
(or return premiums) on policies written (or cancelled) prior to the closing
date.  As such, if Purchaser becomes aware that any such pre-closing agency
related expenses have not been paid when due, then Purchaser may elect, but is
not obligated, to pay any such amounts on behalf of Seller, in which event, at
Purchaser’s sole option, Purchaser may offset any amounts due Seller pursuant to
paragraph 2(a)(iii), if any, or Purchaser may demand reimbursement from Seller,
in which case Seller agrees to fully and promptly reimburse Purchaser.

 
 

 
3

--------------------------------------------------------------------------------


F.
Purchaser, on behalf of Seller, will attempt to collect all funds, including all
accounts receivable, owed to Seller for any policies written prior to the
closing date.  Seller shall appoint Purchaser as its attorney in fact to endorse
checks made payable to Seller by policy owners, Companies or other Persons by
executing a limited power of attorney for such purpose, which is attached hereto
as Exhibit H and incorporated herein by this reference.  Any funds collected by
Purchaser for the Seller will be remitted to Seller on a monthly basis, net of
any outstanding pre-closing debts, premiums, claims, or statement balances
reflected on Company statements dated prior to the closing date, and other
pre-closing unsatisfied obligations for which Seller is responsible pursuant to
this Agreement.

 
G.
Accompanying each such monthly payment to Seller shall be a simple accounting of
income received, and liabilities (if any) deducted, with supporting
documentation.  For no less than a period of One Hundred Twenty (120) days after
closing, Purchaser shall provide Seller with access to monthly agent statements
for the specific purpose of verifying the amount of “agency billed” premiums
deposited to Purchaser’s receipt trust account which may be due Seller for
agency bill Policies written prior to the closing date and attributable to
Policies that are part of the book of business sold pursuant to this
Agreement.  Such access shall be upon reasonable request, and during such times
and upon such conditions as shall not unreasonably impair the operations of
Purchaser.  Seller agrees to respect the confidential nature of such
information.  Seller agrees that in the event there are outstanding debts,
premiums, return premiums, claims, statement balances and/or other obligations
on Policies written prior to the closing date, Purchaser, at its sole
discretion, may offset any amounts collected pursuant to this paragraph 5 from
amounts owed to Seller pursuant to this paragraph 5.  In the event such amounts
collected are insufficient to satisfy any outstanding debts, premiums, return
premiums, claims, statement balances and/or other obligations on Policies, at
Purchaser’s sole option, Purchaser may offset any remaining amounts due Seller
pursuant to paragraph 2(d), if any, or Purchaser may demand reimbursement from
Seller, in which case Seller agrees to fully and promptly reimburse Purchaser.

 
 H.
 
For 120 days after the closing date Seller shall be responsible for payment to
Purchaser of commissions on any reduction of premiums which result from policy
cancellations for any policies Seller produced, and which are reflected on any
Company statement dated after the closing date.  After the closing date, Seller
shall be responsible for any additional amounts due Customer, Companies or other
Persons which result from policy cancellations, policy endorsements, or policy
audits for policies which are reflected on any Company statement dated prior to
(or first recorded on Company statements dated prior to) the closing date.  Any
adjustment pursuant to Section 6(H), will be subject to a minimum aggregate
threshold of One Thousand Dollars ($1,000.00) once this limit has been exceeded
then adjustments will be effected.

 
4

--------------------------------------------------------------------------------




 I.
 
Seller shall remit to Purchaser on the closing date any funds received by Seller
for Policies written on or subsequent to the closing date.



 J.
 
Purchaser shall be entitled to all profit sharing commissions, bonus
commissions, performance compensation, prizes and trips, advertising allowances
or override commissions on policies produced or written on or after the closing
date which might be received by Seller or Purchaser after the closing date,
except as provided for in Section 5(D).



6.           Closing Documents.  At the closing Seller shall execute and deliver
to Purchaser:


(a)           A Bill of Sale substantially in the form of Exhibit B hereto.


(b)           Assets free and clear of all encumbrances.


(c)           Such other instruments as may be necessary or proper to transfer
to Purchaser all other ownership interests in the Assets to be transferred under
this agreement.
 
7.           Closing Adjustments.  The following items shall be apportioned as
of midnight of the day preceding the closing date, where applicable: any error
or omissions in computing commissions shall be corrected after the
closing.  This provision shall survive the closing.


8.           Use of Purchase Price to Pay Encumbrances.  If there is any lien or
encumbrance against Assets, or anything else affecting this sale, which Seller
is obligated to pay and discharge at the closing, Seller may use any portion of
the balance of the purchase price to discharge it, or Seller may allow to
Purchaser the amount thereof as a credit at the closing.  Purchaser agrees to
provide separate certified checks as reasonably requested to assist in clearing
up these matters.
 
9.           Use of Names and PO Box and Telephone Numbers.  As a result of the
sale contemplated herein, the Purchaser shall on and after the date of closing
be entitled to the use of the Seller’s name and trade names described in
paragraph 1 hereof and listed on Exhibit G attached hereto.  Furthermore, the
Seller shall not use or authorize anyone else to use said name or trade
names.  The Purchaser shall acquire all rights to the telephone listings,
telephone numbers, telefax numbers, email addresses, websites, physical
addresses, and post office boxes listed under Seller’s or said trade names.  The
Seller will provide the Purchaser with the corporate resolution for the name
change from Brady-Rogers, Inc. to______________________, within 90 days of
closing.


5

--------------------------------------------------------------------------------


10.           Compliance with all Applicable New Jersey State Insurance Laws,
Insurance Department Rules and regulations, Purchaser represents that it is an
insurance broker duly licensed in New Jersey to act as such, in good standing
with the New Jersey State Department of Insurance.  Purchaser also represents to
Seller that it is duly authorized to open, maintain and monitor a
trust/escrow/premium account pursuant to applicable State laws and
regulations.  To that end, at the time of closing Purchaser shall show proof of
the existence of an appropriate trust/escrow/premium account, and shall transfer
as allowed by law all funds held in trust by Seller for the benefit of insureds
or insurers into Purchaser’s account, unless to do so at the time of closing is
contrary to Insurance Department laws or rules.  In such a case, from the point
of closing forward all new funds properly belonging in such a
trust/escrow/premium account for new business written by Purchaser’s new
licensee shall be deposited into Purchaser’s trust/escrow/premium account, and
Seller shall maintain its existing account until all trust/escrow/premium funds
therein are dispersed to the appropriate payees.  From and after the date of
closing Seller shall have no liability for any irregularities in Purchaser’s
trust/escrow/premium accounts, and in the event of any disciplinary inquiry,
hearing or enforcement by the Department of Insurance arising from any
post-closing transactions or irregularities, Purchaser agrees to defend,
indemnify and hold harmless Seller from any all costs, liabilities, and damages
arising from same, including but not limited to attorneys fees and fines and
penalties.




11.           Representations and Warranties of Seller.  Seller represents and
warrants to Purchaser as follows:


(a)           Seller is a corporation duly organized and validly existing under
the laws of Rhode Island, and is duly licensed as an insurance broker in RI, MA,
and CT.  Seller has full power and authority to conduct its business as now
carried on, and to carry out and perform its undertakings and obligations as
provided herein.


(b)           No action, approval, consent or authorization of any government
authority is necessary for Seller to consummate the transactions contemplated
hereby, except to the extent that applicable laws might require seller to notify
the Rhode Island Insurance Department of a change of address or status as
licensee.


(c)           Seller is the owner of and has good and marketable title and /or
rights of ownership to the Assets, free of all liens, claims and encumbrances,
except as may be set forth herein.


(d)           There are no violations of any law or governmental rule or
regulations pending against Seller or the Assets hereto.


(e)           There are no judgments, liens, suits, actions or proceedings
pending against Seller or the Assets except as disclosed in Exhibit J.
 
 
6

--------------------------------------------------------------------------------




(f)           Seller owns the rights to the insurance expirations and these are
delivered with good title.


(g)           Seller will use its best efforts to assist the Purchaser with
transferring the Insurance Company Appointments to the Purchaser.


(h)  
         Seller has had no material adverse changes in its business.



(i)            Seller and Jay F. Rogers and Merridythe Rogers, individually
(collectively, the “Selling Parties”)agree that they will not engage directly or
indirectly in the business of selling Policies in or within a fifty (50) mile
radius of 1935 Elmwood Avenue, Warwick, RI for a period of three (3) years from
and after the closing date except as an employee or broker for the
Purchaser.  Selling Parties further agree that for a period of five (5) years
from and after the termination of Jay Rogers or closing date whichever is
greater, they will not directly or indirectly solicit or write Policies for any
customers that are a part of the book of business sold pursuant to this
Agreement and will not directly or indirectly attempt to divert any customer
that is a part of the book of business sold pursuant to this Agreement from
continuing to do business with Purchaser.  In addition, Selling Parties agree
not to make any disparaging statements about Purchaser, its assigns or the
Agency Assets.  Selling Parties agree not to provide any customer lists,
customer records, customer files, customer renewal or expiration lists, or other
confidential information regarding the Customer Accounts sold pursuant to this
Agreement to any Person without Purchaser’s prior written consent.  Finally,
Selling Parties agree that they will not, for a period of two (2) years
following the closing date, directly or indirectly, solicit any of the producers
or employees associated with the Agency Assets to work for or contract with
Seller. The parties acknowledge and agree that the period associated with any of
the restrictive covenants contained in this paragraph 11(i) shall be suspended
during any period of violation and/or any period of time required to enforce
this covenant by settlement, mediation, arbitration, litigation, threat of
arbitration or threat of litigation. Moreover, Selling Parties agree that
violation of the covenants set forth in this paragraph 11(i) will cause
Purchaser irreparable harm and Purchaser shall be entitled to the immediate
issuance of a temporary restraining order for any violations hereof.  The
parties also acknowledge that the covenants set forth in this paragraph 11(i)
are material to this agreement, that the covenants contained in this paragraph
11(i) are reasonable and necessary, and that Seller has received sufficient and
adequate consideration for same.


12.           Representations and Warranties of Purchaser.  Purchaser represents
and warrants to Seller as follows:


(a)           Purchaser is a corporation duly organized and validly existing
under the laws of New Jersey.  Purchaser has full power and authority to carry
out and perform its undertakings and obligations as provided herein, including
the legal right and capacity to open and maintain a trust/escrow/premium account
as described in section “10’, supra..  The execution and delivery by Purchaser
of this agreement and the consummation of the transactions contemplated herein
have been duly authorized by the Board of Directors of Purchaser and will not
conflict with or breach any provision of the Certificate of Incorporation or
by-laws of Purchaser.
 
 
7

--------------------------------------------------------------------------------




(b)           No action, approval, consent or authorization of any governmental
authority is necessary for Purchaser to consummate the transactions contemplated
hereby.


(c)           There are not judgments, liens, suits, actions or proceedings
pending or, to the best of Purchaser's knowledge, threatened against Purchaser
or its property that would preclude such agreement.


13.           No Other Representations.  Purchaser acknowledges that neither
Seller nor any representative or agent of Seller has made any representation or
warranty (expressed or implied) regarding the Assets or the business, or any
matter or thing affecting or relating to this agreement, except as specifically
set forth in this agreement.  Seller shall not be liable or bound in any manner
by any oral or written statement, representation, warranty, agreement or
information pertaining to the Assets or the business or this
agreement.  Purchaser has inspected the Assets, Purchaser agrees to take the
Assets “as is” and in their present condition, subject to reasonable use, wear,
tear and deterioration between now and the closing date.


14.           Conduct of the Business.  Seller, until the closing, shall conduct
the business in the normal, useful and regular manner.


Unless and until the closing shall take place, Purchaser shall hold in
confidence all information obtained in connections with this agreement, and, if
for any reason the closing shall not take place, Purchaser shall return to
Seller all documents received hereunder.


15.           Income and Expenses Before and After the Closing.  Except as set
forth in Section 5(A)(B)(C)(D)(E)(F)(G)(H)(I)(J) or otherwise provided in this
agreement, Seller shall be liable for the payment of all bills for payroll,
accrued vacations, merchandise, goods, services, utilities, inventory delivered
to the business, and any other liability incurred before the closing; and
Purchaser shall be liable for the payment of all bills for payroll, vacation,
merchandise, goods, services, utilities and inventory delivered to the business,
and any other liability, incurred on or after the date of closing.


The provisions of this Article shall survive the closing.


16.           Conditions to Closing:  The obligations of the parties to close
hereunder are subject to the following conditions:


(a)           All of the terms, covenants and conditions to be complied with or
performed by the other parties under this agreement on or before the closing
shall have been complied with or performed in all material respects.


(b)           All representations or warranties of the other parties herein are
true in all material respects as of the closing date.


(c)           On the closing date, there shall be no liens or encumbrances
against the Assets.
 
 
8

--------------------------------------------------------------------------------




17.           Risk of Loss  The risk of loss to the assets of the business sold
hereunder, until the closing, is assumed and shall be borne by Seller.
 
18.           Default (a) In the event that the Purchaser shall fail to pay the
amount due on the date of closing as described in paragraph 2(a)(i).  In said
event, this Agreement shall thereafter be null and void.


(b) In the event that the Purchaser shall fail to make any of the installment
payments described in paragraph 2(a)(i)(ii)(iii) hereof within fifteen (15) days
of the payment due date, then the Seller, or their authorized agents, shall give
written notice of such default to the Purchaser at the address shown
hereinafter.  In the event Purchaser fails to cure its default within thirty
(30) days, Seller shall be entitled to exercise the rights and remedies
available to Seller allowed by applicable law.
 
19.           Brokerage.  The parties hereto represent and warrant to each other
that they have not dealt with any broker, consultant or finder in connection
with this agreement or the transactions contemplated hereby, and no other
consultant or any other person is entitled to receive any brokerage commission,
finder's fee, advisory fee or similar compensation in connection with this
agreement or the transactions contemplated hereby.  Each of the parties shall
indemnify and hold the other parties harmless from and against all liability,
claim, loss damage or expense, including reasonable attorney's fees, pertaining
to any other broker, finder or other person with whom such party has dealt. The
provisions of this Article 19 shall survive the closing.


20.           Assignment.  It is agreed that Purchaser has the unconditional
right to assign or transfer any or all of Purchaser’s rights and obligations
obtained or incurred pursuant to this agreement to a qualified assignee or
purchaser capable and having financial resources to honor all commitments
contained herein, as may be determined by Purchaser.  In the event of any such
assignment or transfer, Purchaser hereby guaranties all payments due Seller
under the terms of this Agreement.


21.           Notices.  All notices, demands and other communications required
or permitted to be given hereunder shall be in writing and shall be deemed to
have been properly given if delivered by hand or by Federal Express courier or
by registered or certified mail, return receipt requested, with postage prepaid,
to Seller or Purchaser, as the case may be, at their addresses first above
written, or at such other addresses as they may designate by notice given
hereunder.  Copies of all such notices, demands and other communications
simultaneously shall be given in the aforesaid manner to Seller's attorney57
Benjamin Reynolds Road, West Greenwich RI and to Purchaser, Sangamon Associates,
Inc. 414 County Street New Bedford, MA 02740.  The respective attorneys or
representatives for the parties hereby are authorized to give any notice
required or permitted hereunder and to agree to adjournments of the closing.


22.           Survival.  None of the representations, warranties, covenants, or
other obligations of Seller hereunder shall survive the closing, except as
expressly provided herein and then only for a period of one year from the
closing date.  Acceptance of the Bill of Sale by Purchaser shall be deemed full
and complete performance and discharge of every agreement and obligations on the
part of Seller hereunder, except those, if any, which expressly are stated
herein to survive the closing, and then such survival shall be only for a period
of one year.
 
9

--------------------------------------------------------------------------------



 
23.           Entire Agreement.  THIS AGREEMENT CONTAINS ALL OF THE TERMS AGREED
UPON BETWEEN SELLER AND PURCHASER WITH RESPECT TO THE SUBJECT MATTER
HEREOF.  THIS AGREEMENT HAS BEEN ENTERED INTO AFTER FULL INVESTIGATION.  ALL
PRIOR ORAL OR WRITTEN STATEMENTS, REPRESENTATIONS, PROMISES, UNDERSTANDINGS,
LETTER OF INTENT AND AGREEMENTS OF SELLER AND PURCHASER ARE MERGED INTO AND
SUPERSEDED BY THIS AGREEMENT, WHICH ALONE FULLY AND COMPLETELY EXPRESSES THEIR
AGREEMENT.


24.           Changes Must be in Writing.  No delay or omission by either Seller
or Purchaser in exercising any right shall operate as a waiver of such right or
any other right.  This agreement may not be altered, amended, changed, modified,
waived or terminated in any waiver by any party of any waiver or any breach
hereunder shall be deemed a waiver of any other or subsequent breach.


25.           Captions and Exhibits.  The captions in this agreement are for
convenience only and are not to be considered in construing this agreement.  The
Exhibits annexed to this agreement are an integral part of this agreement, and
where there is any reference to this Agreement it shall be deemed to include
said Exhibits.


26.           Governing Law.  This agreement shall be governed by and construed
in accordance with the laws of the State of New Jersey.  If any provisions of
this agreement shall be unenforceable or invalid, such enforceability or
invalidity shall not affect the remaining provisions of this agreement.


27.           Binding Effect. This agreement shall not be considered an offer or
an acceptance of an offer by Seller, and shall not be binding upon Seller until
executed and delivered by both Seller and Purchaser.  Upon such execution and
delivery, this agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective heirs, executors, administrators, successors
and permitted assigns.


28.           Hold Harmless Guaranty.   (a) Seller hereby agrees and promises to
indemnify, defend and hold Purchaser harmless for any and all liability that may
arise by reason of Seller's or Seller's owner’s, directors, officers, employees
and independent contractors negligence or failure to renew, issue or otherwise
service any policy prior to the date of closing, it being agreed that any
liability for such errors and omissions in the transaction of business shall
vest solely with Seller.  Further, Seller hereby agrees and promises to
indemnify, defend and hold Purchaser harmless from and against any and all
claims made by any Person for Seller’s, Seller’s owners, directors, officers,
employees and independent contractors actions and/or inactions prior to the
closing date.


(b) Purchaser hereby agrees and promises to hold Seller harmless for any and all
liability that may arise by reason of Purchaser’s or Purchaser’s owners,
directors, officers, employees and independent contractors negligence or failure
to renew, issue or otherwise service any Policy on or after the date of closing,
it being agreed that any liability for such errors and
 
 
10

--------------------------------------------------------------------------------


 
omissions in the transaction of business shall vest solely with Purchaser.
Further, Purchaser hereby agrees and promises to indemnify, defend and hold
Seller harmless from and against any and all claims made by any Person or entity
for Purchaser’s, or Purchaser’s owners, directors, officers, employees and
independent contractors actions and/or inactions on or after the closing date,
including but not limited to any fines and penalties assessed or levied by the
Department of Insurance arising from any conduct of the Purchaser.


29.           Mediation  Any issue, claim or dispute that may arise out of or in
connection with this Agreement (including any exhibits, addenda or other
document executed in connection herewith) and which Purchaser and Seller are not
able to resolve themselves by negotiation, shall be in the first instance
submitted to mediation in a manner agreed to by Purchaser and Seller.  Purchaser
and Seller agree to use mediation to attempt to resolve such issue, claim or
dispute prior to filing any legal proceedings in court.  Purchaser and Seller
will select an independent mediator agreeable to both parties.  The mediator
will communicate with the parties to arrange and convene the mediation process
that will be most efficient, convenient and effective for both parties.  The
costs of the mediation and fees of the mediator will be borne equally by
Purchaser and Seller.  The parties will cooperate with the mediator in coming to
a reasonable agreement on the mediation arrangements which will include the time
and place for conducting the mediation, who will attend or participate in the
mediation and what information and written material will be exchanged before the
mediation.  The mediation will be conducted at a place agreeable to both
Purchaser and Seller.


30.           Legal Fees In the Event of Litigation.  In the event that any
legal proceeding is brought with respect to this Agreement, the prevailing party
shall be entitled to be reimbursed for and/or have judgment for all of their
costs and expenses, including reasonable attorney's fees and legal expenses.


IN WITNESS WHEREOF, the parties have executed this agreement the date first
above written.


ATTEST:    
 
SANGAMON ASSOCIATES, INC.


/s/ Kevin M.
Coughlin                                                                                                       /s/
William F. Cleave
By: Kevin M.
Coughlin                                                                                                      By:
William F. Cleave
Chief Executive
Officer                                                                                                      
President


ATTEST:                                                      
 
BRADY-ROGERS, INC.


/s/ Merridythe
Rogers                                                                                                     
Jay R. Rogers
By: Merridythe
Rogers                                                                                                    
By: Jay R. Rogers
Secretary                                                                                                                           
 President







 
11

--------------------------------------------------------------------------------

 

EXHIBIT A. to Agreement for Purchase of Agency Assets
AGREEMENT NOT TO SOLICIT OR COMPETE, DISPARAGE, ETC.




The undersigned agree(s) to and is (are) bound by the covenants/representations
set forth in paragraph 11(i) of this Agreement herein and specifically
acknowledge that the covenants contained in said paragraph are assignable and
are reasonable and necessary and that the undersigned has received ample
consideration for same.
 
 
/s/ Jay F. Rogers
By: Jay F. Rogers, individually
 
 
/s/ Merridythe Rogers
By: Merridythe Rogers, individually
 
 
 
 

 

 
12

--------------------------------------------------------------------------------

 

Exhibit B to Agreement for Purchase of Agency Assets


BILL OF SALE






Now on this ___ day of ________________, 2008, for good and valuable
consideration, the receipt of which is hereby acknowledged, Brady-Rogers, Inc.,
as Seller, hereby sells, transfers, assigns and conveys unto Sangamon
Associates, Inc., as Purchaser, all of the Seller's right, title and interest in
and to the Agency Assets carried under the name of Brady-Rogers Inc.., or any
variation thereof, located at and used in the agency operations located at 1935
Elmwood Ave., Warwick RI.  Such sale shall consist of and include Seller’s:
general “book of insurance business”; all customer accounts associated with all
Policies related to Insurance Services, Investment Services, Banking Services
and Credit Services; goodwill; all electronic and paper customer lists; all
electronic and paper customer records; all electronic and paper customer files;
all customer renewals; all telephone numbers, post office boxes, addresses,
trade names; websites and email addresses, all sweep accounts and other business
related bank accounts; and all other intangible assets associated with Seller’s
agency.  Such sale shall also include the office equipment and other personal
property specifically identified on the listing attached hereto.

All assets are hereby conveyed unto Purchaser, free and clear of any claims,
liens, taxes and encumbrances whatever.



                                                                                                SELLER




                                                                                             
 /s/ Jay F. Rogers
                                                                                               Name:  Jay
F. Rogers
                                                                                            
 Title:    President


State of ______________________ )
 
County of  ____________________ )



Be it remembered that on this ___ day of ____________________, 2007 , before me,
a Notary Public, in and for the County and State aforesaid, appeared Jay F.
Rogers who is known to me and who executed the above and foregoing Bill of Sale.




______________________________
Notary Public
My Commission Expires: ______________________
 


 
13

--------------------------------------------------------------------------------


 
Exhibit C. to Agreement for Purchase of Agency Assets
 
 
TRANSFER LETTER
 


(Date)


ATTENTION:  Agency Licensing / Agency Contracting / Marketing Department /
Underwriting Department / Accounting Department


Re:           Transfer of Brady-Rogers, Inc. (Agency Code No. ______  )


To Whom It May Concern:


Be advised that Brady-Rogers, Inc. of Warwick RI has sold its agency assets to
Sangamon Associates, Inc. effective on December 31, 2008.  Please route this
transfer letter to the proper department so that the agent of record for the
policies assigned to Brady-Rogers, Inc. will be transferred to Sangamon
Associates, Inc.


 The following information about Sangamon Associates, Inc. is provided to
expedite the process:


Primary
Contact                                                                William
F. Cleave
Voice Phone Number                                                        508
994 9688
Fax Phone Number                                                            508
991 5461
Email Address                                                                  
 bcleave@flagshipins.com
 
Street Address:                                                                 
414 County Street
 
City, State and Zip Code:                                                 New
Bedford, MA 02740
 
Tax Identification
Number:                                                                                     


Sangamon Associates, Inc. accepts transfer of the referenced policies.


Thank you for your time and attention to this matter.




/s/ Jay Rogers
By:  Jay Rogers
Title: President





 
14

--------------------------------------------------------------------------------

 

Exhibit D to Agreement for Purchase of Agency Assets


LISTING OF OFFICE EQUIPMENT AND OTHER PERSONAL PROPERTY


 


 
 
1.   All tangible assets too numerous to mention, affixed to the property or
not, located at the Seller's agency facilities or associated with Seller's
agency operations at 1935 Elmwood Ave., Warwick RI.  Such assets include but are
not limited to fax machines, phones, websites and email addresses, typewriters,
copiers, printers, supplies, office furniture, appliances, office equipment,
cameras, and office decorations.

 


 
The above listing specifically identifies the office equipment and personal
property which are a part of the assets being sold pursuant to our Agreement and
further identifies the office equipment and personal property specifically
excluded from the assets being sold.  Seller agrees that any office equipment
and personal property not specifically excluded herein shall be construed as
office equipment and personal property which are part of the assets being sold
pursuant to this Agreement.




Seller:                                                                                                 
Purchaser:




/s/  Jay F.
Rogers                                                                                 /s/
William F. Cleave
By: Jay F.
Rogers                                                                                 By:
William F. Cleave
Title:
President                                                                                   
 Title: President


 
                                                                                                               
/s/ Kevin M. Coughlin
By: Kevin M. Coughlin
Title: Chief Executive Officer



 
15

--------------------------------------------------------------------------------

 

Exhibit E to Agreement for Purchase of Agency Assets


 
AFFIDAVIT
 


STATE OF ________________  )
 
COUNTY OF ______________  )


COMES NOW, the undersigned, having first been duly sworn on oath, states and
alleges as follows:


 
1.The undersigned is sufficiently familiar with insurance industry accounting
processes to understand what documents are required by Brady-Rogers, Inc. to
verify commissions from independent sources such as insurance companies and
managing general agents and these documents are attached.



 
2.The attached documents are originals or copies certified by the undersigned to
be accurate representations of the originals.  The attached documents are full
and complete records and have not been altered.



 
3.The undersigned is not aware of any circumstances which would make the
attached documents unreliable for forecasting future commissions.  Such
circumstances could include (a) the actual or pending cancellation or
non-renewal of policies which are not recorded on the attached documents; (b)
insurance company changes in underwriting, organization, premiums or management;
(c) the actual, pending or threatened Company contract cancellation, whether
written or verbal; or (d) regulatory changes.



 
4.The attached documents include full and complete statements for the following
listing of insurance companies and general agents for the period of _____, _____
to ______, ______.



Dated:_________________


SEE ATTACHED LISTING


The attached documents are originals or certified copies of original documents
necessary for Brady-Rogers, Inc.. to verify commissions from independent sources
pursuant to paragraph 10(B) of the Agreement and the undersigned hereby
certifies the attached to be accurate originals thereof or representations of
originals.


SELLER:




By:_______________________
Name:  Jay F. Rogers
Title:   President




State of ______________________ )
County of ____________________ )


 Be it remembered that on this ____ day of _______________, 2006, before me, a
Notary Public, in and for the County and State aforesaid, appeared Jay F. Rogers
who is known to me and who executed the above and foregoing Affidavit.


______________________________
Notary Public


My Commission Expires:______________

 
16

--------------------------------------------------------------------------------

 





Exhibit F to Agreement for Purchase of Agency Assets


LISTING OF AGREEMENTS
 


 
NONE
 
The above listing specifically identifies all written and verbal agreements that
Seller currently has, or has had during the past twelve (12) months, with
licensed producers, sub-producers, co-brokers, representatives, agents or other
Persons related to Seller’s Agency Assets.


Seller:                                                                                                   
Purchaser:


/s/ Jay R.
Rogers                                                                                 
/s/ William F. Cleave

By:    Jay R.
Rogers                                                                             
By: William F. Cleave
Title:
President                                                                                     Title:
President


/s/ Kevin M. Coughlin
 
By:  Kevin M. Coughlin
Title: Chief Executive Officer

 
17

--------------------------------------------------------------------------------

 

 


Exhibit G to Agreement for Purchase of Agency Assets


LISTING OF TRADE NAMES, ETC.
 


 


 
1.           Trade
Names:                                                                Brady-Rogers
 
2.           Business
addresses:                                                    1935 Elmwood Ave.,
Warwick RI
 
3.           Websites/Email
Addresses:                                        www.bradyrogers.com
 
4.           Telephone and telefax numbers:                                404
461 4941 (telephone)
 
      401 461 4943 (fax)
 
      401 658 6164 (cell)
 
5.           Former
owners:                                                            _________________________________
 
6.           Secondary
Locations:                                                NONE
 
7.           Former Locations:                                       
               NONE
 
8.           Home Address of owner:                                         57
Benjamin Reynolds Road, West Greenwich RI
 
Seller warrants and represents the above listing specifically identifies all
trade names Seller currently uses or has used; all locations at or from which
Seller conducts or has conducted agency business; all websites and email
addresses; all telephone and telefax numbers; Seller’s chief executive office if
Seller conducts business at more than one location; place of individual Seller’s
current and past places of residence (past five (5) years) and the period during
which Seller resided at such place; names of prior owners of any of the Agency
Assets; all sweep accounts and other business related bank accounts; and the
location of Agency Assets for preceding five (5) years.


Seller:                                                                                                 
Purchaser:
 
/s/ Jay R.
Rogers                                                                                
/s/ William F. Cleave
 
By:    Jay R.
Rogers                                                                            
By: William F. Cleave
Title:
President                                                                                   
Title: President




/s/ Kevin M. Coughlin
 
By:  Kevin M. Coughlin
Title:  Chief Executive Officer
 



 
18

--------------------------------------------------------------------------------

 





Exhibit H to Agreement for Purchase of Agency Assets
Amortization Schedule



























































 
19

--------------------------------------------------------------------------------

 

Exhibit I. to Agreement for Purchase of Agency Assets
Liabilities Assumed




1) Scanner Canon DR 9080c  $2,696.40, with 14 payments of $192.60


2) Copy/Fax Kyocera Mita KM 255 $3,474.18, with18 payments of $206.51


3) Sign $6,041.52 , with 33 payments of $235.72




 
 
 
 
 
 
 
 
 

 

 
20

--------------------------------------------------------------------------------

 
 
 

 
Exhibit J. to Agreement for Purchase of Agency Assets
Legal Claims and/or Judgments






____________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________






The above listing specifically identifies all judgments, claims including errors
and omissions insurance claims, liens, suits, actions, or proceeding pending,
settled or dismissed that Seller currently has, or has had during the past Five
(5) years, with any individual, company, corporation, limited liability company
or other such entity.


Seller:                                                                                                   
Purchaser:


/s/  Jay R.
Rogers                                                                                 /s/
William F. Cleave

By:    Jay R.
Rogers                                                                             
By: William F. Cleave
Title:
President                                                                                     Title:
President


 
/s/ Kevin M. Coughlin
 
By: Kevin M. Coughlin
Title: Chief Executive Officer
 


 
 

 

 
21

--------------------------------------------------------------------------------

 
